Title: To Thomas Jefferson from David Meade Randolph, 8 March 1792
From: Randolph, David Meade
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 8th March 1792
          
          I have at length had an opportunity to examine the deranged books of my deceased father, and am sorry to find them so much destroyed as to put it out of my power to give that information which you required. I have found an index to some ledger, wherein is inserted Jefferson Peter, folio 192, and immediatly in the next line, Ditto.—do. 10—but can not find the Ledger to which it pertains. In a regular set of books which have been preserved, there does not appear any such Acct. neither any transaction with Dr. Thos. Walker. Shou’d any thing relative to either appear in the course of my further examination, the same shall be communicated to you forthwith.—You may possibly trace the transaction thro’ some other connexion whereby it may be found upon my father’s books—to obtain which your Memorandum shall be pointedly attended to by your obliged Hume. Sert.,
          
            D M Randolph
          
        